Citation Nr: 1817440	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar spine disability.

2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to an initial rating in excess of 10 percent for lumbar laminectomy scar.

4. Entitlement to a total disability rating based on induvial unemployability due to service-connected disabilities (TDIU).

5. Entitlement to an initial compensable rating for right ear hearing loss.

6. Entitlement to an initial compensable rating for left ear hearing loss.

7. Entitlement to service connection for heart attack.

8. Entitlement to service connection for heart palpitations.
9. Entitlement to service connection for muscle spasms.

10. Entitlement to service connection, to include on secondary basis, for left ankle disability.

11. Entitlement to service connection, to include on a secondary basis, for left shoulder disability.

12. Entitlement to a temporary total evaluation based on convalescence due to left shoulder disability.

13. Entitlement to service connection, to include on a secondary basis, for bilateral lower extremity sensory polyneuropathy (claimed as peripheral neuropathy).

14. Entitlement to a temporary total evaluation based on convalescence due to lumbar spine disability.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case now resides with the RO in Atlanta, Georgia.

In January 2018, the Veteran testified at a videoconference Board hearing before the undersigned at the Atlanta RO.  A transcript of that hearing is of record.

At his January 2018 videoconference Board hearing, the Veteran raised the issue of entitlement to TDIU due to his service-connected lumbar spine disability and PTSD.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered ?part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During his hearing, the Veteran stated that he ceased working in 2009 due to his service-connected disabilities, as well as to care for his wife, who was experiencing health issues.  As the record raises a question of whether the Veteran is unemployable due to his service-connected disabilities, TDIU is properly before the Board.

Additionally, the Board notes that the Veteran submitted timely notices of disagreement in response to December 2014, May 2015, September 2015, and February 2016 rating decisions as to the issues of:  (1) an initial compensable rating for right ear hearing loss; (2) an initial compensable rating for left ear hearing loss; (3) service connection for heart attack; (4) service connection for heart palpitations; (5) service connection for muscle spasms; (6) service connection for left ankle disability; (7) service connection for left shoulder disability; (8) a temporary total evaluation based on convalescence due to left shoulder disability; (9) service connection for bilateral lower extremity sensory polyneuropathy; and (10) a temporary total evaluation based on convalescence due to lumbar spine disability.  Statements of the case have not been issued; therefore, a remand is required.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

In this decision, the Board dismisses the claims of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to an initial rating in excess of 10 percent for lumbar laminectomy scar.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On January 10, 2018, prior to the promulgation of a decision by the Board, the Veteran indicated on the record at the January videoconference hearing before the Board that he was withdrawing the appeal as to the claims for an initial rating in excess of 30 percent for PTSD and an initial rating in excess of 10 percent for lumbar laminectomy scar.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims for an initial rating in excess of 30 percent for PTSD and an initial rating in excess of 10 percent for lumbar laminectomy scar have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Withdrawn Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On January 10, 2018, prior to the promulgation of a decision by the Board, the Veteran indicated on the record at the January videoconference hearing before the Board that he was withdrawing the appeal as to the claims for an initial rating in excess of 30 percent for PTSD and an initial rating in excess of 10 percent for lumbar laminectomy scar.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed.


ORDER

The appeal of the claim for an initial rating in excess of 30 percent for PTSD is dismissed.

The appeal of the claim for an initial rating in excess of 10 percent for lumber laminectomy scar is dismissed.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

During his January 2018 videoconference Board hearing, the Veteran testified that his lumbar spine disability had worsened since his last VA examination in May 2012.  Specifically, the Veteran contends that he no longer has movement in his lumbar spine, that he experiences flare-ups, and that he experiences numbness and tingling sensations in his lower legs.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a new examination is needed to properly evaluate his service-connected lumbar spine disability.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

During the Veteran's January 2018 videoconference Board hearing, the Veteran indicated that his employment ceased in 2009 due to his service-connected disabilities, specifically, his lumbar spine disability and PTSD, as well as to care for his wife, who was experiencing health issues.  Although the Veteran meets the schedular requirements for a TDIU, the Board finds that a medical opinion would be helpful in addressing the combined impact of the Veteran's service-connected disabilities.

In December 2014, the RO granted the Veteran's claims for service connection for right ear hearing loss, assigning a noncompensable rating from June 7, 2003, as well as left ear hearing loss, assigning a noncompensable rating from June 7, 2003.  Additionally, this rating decision denied service connection for heart attack, heart palpitations, and muscle spasms.  In January 2015, the Veteran submitted a timely notice of disagreement.  It does not appear that a statement of the case was issued, therefore, it is proper to remand the issues to ensure that the Veteran is provided with a statement of the case and afforded the opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In May 2015, the RO denied the Veteran's claims for service connection for left ankle disability, left shoulder disability, and entitlement to a temporary total evaluation based on convalescence due to left shoulder disability.  In November 2015, the Veteran submitted a timely notice of disagreement.  It does not appear that a statement of the case was issued, therefore, it is proper to remand the issues to ensure that the Veteran is provided with a statement of the case and afforded the opportunity to submit a substantive appeal.

In September 2015, the RO denied the Veteran's claim for service connection for bilateral lower extremity sensory polyneuropathy.  In November 2015, the Veteran submitted a timely notice of disagreement.  It does not appear that a statement of the case was issued, therefore, it is proper to remand the issue to ensure that the Veteran is provided with a statement of the case and afforded the opportunity to submit a substantive appeal.

In February 2016, the Ro denied the Veteran's claim for entitlement to a temporary total evaluation based on convalescence due to lumbar spine disability.  In September 2016, the Veteran submitted a timely notice of disagreement.  It does not appear that a statement of the case was issued, therefore, it is proper to remand the issue to ensure that the Veteran is provided with a statement of the case and afforded the opportunity to submit a substantive appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and current severity of his service-connected lumbar spine disability.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If possible, provide these tests for the opposite joint.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  A rationale for all opinions expressed should be provided. 

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.

b) Indicate whether the examination is taking place during a period of flare-up, and if it is not, the examiner should ask the Veteran to describe the flare-ups, including: frequency, duration, severity, and functional impairment.

c) Provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up.  If the examiner cannot estimate the degrees of additional range of motion during flare-ups without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

d) Describe any objective neurologic conditions associated with the lumbar spine disability, including radiculopathy.

The examiner should address how the Veteran's lumbar spine disability impacts his activities of daily living, including his ability to obtain and maintain employment.  

2. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to provide a medical opinion as to whether the Veteran's service-connected disabilities together render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The AOJ should identify for the examiner all disabilities to be considered. The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete history from the Veteran as to his employment and education should be obtained and recorded.  The examiner should also conduct any necessary examination of the Veteran, and provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities.  

The examiner should then opine whether it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment consistent with his education and occupational experience due to the combine impact of his service-connected disabilities.  A rationale for all opinions expressed should be provided.

If the examiner finds that the Veteran is employable, the examiner should comment specifically on the type of employment that the Veteran is capable of, consistent with the Veteran's education and occupational experience and in consideration of the combined effects of the Veteran's various service-connected disabilities.

3. Issue a statement of the case addressing the issues of entitlement to an initial compensable rating for right ear hearing loss; entitlement to an initial compensable rating for left ear hearing loss; entitlement to service connection for heart attack; entitlement to service connection for heart palpitations; and entitlement to service connection for muscle spasms.  The Veteran should be informed of the time period in which to submit a timely substantive appeal as to these matters.  The AOJ should not return these matters to the Board for appellate consideration of the issues following the issuance of the statement of the case, unless the Veteran perfects his appeal.

4. Issue a statement of the case addressing the issues of entitlement service connection for left ankle disability; entitlement to service connection for left shoulder disability; and entitlement to a temporary total evaluation based on convalescence due to left shoulder disability.  The Veteran should be informed of the time period in which to submit a timely substantive appeal as to these matters. The AOJ should not return these matters to the Board for appellate consideration of the issues following the issuance of the statement of the case, unless the Veteran perfects his appeal.

5. Issue a statement of the case addressing the issue of entitlement to service connection for bilateral lower extremity sensory polyneuropathy.  The Veteran should be informed of the time period in which to submit a timely substantive appeal as to that matter. The AOJ should not return that matter to the Board for appellate consideration of the issue following the issuance of the statement of the case, unless the Veteran perfects his appeal.

6. Issue a statement of the case addressing the issue of entitlement to a temporary total evaluation based on convalescence due to lumbar spine disability.  The Veteran should be informed of the time period in which to submit a timely substantive appeal as to that matter. The AOJ should not return that matter to the Board for appellate consideration of the issue following the issuance of the statement of the case, unless the Veteran perfects his appeal.

7. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.








The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


